Citation Nr: 0944475	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-22 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran served on active duty from March 1996 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the previously assigned 
disability rating of 30 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted.  The purpose 
of this Remand is to schedule the Veteran for an examination 
to determine the current severity of the service-connected 
migraine headaches.

The Veteran previously underwent a VA examination in June 
2005.  He contends that his condition has worsened since his 
last examination (See Written Brief of Arguments dated in 
November 2009).  The Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of an increased 
rating for migraine headaches.  These considerations require 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Also relevant for consideration is the impact of the 
Veteran's service-connected disorders on his economic 
adaptability.  Under 38 C.F.R. § 4.124a Diagnostic Code 8100, 
the 30 percent evaluation currently assigned represents a 
severity of characteristic prostrating attacks occurring on 
an average once a month over the previous several months. A 
50 percent evaluation is warranted for headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 

The Veteran has reported that he formerly was employed by 
"Ring Power" Company while residing in Florida, currently 
by Caterpillar Corporation, and that he was undergoing VA 
Vocational Rehabilitation Training.  The RO/AMC will be 
directed to contact the Veteran to retrieve any relevant 
records from these sources and associate them with the claims 
folder, prior to the medical examination.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran is in receipt of any VA, non-VA, 
or other relevant medical or lay 
information which is not presently of 
record.  He should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain these 
records and associate them with the claims 
folder, prior to the conduct of the 
examination below.  In particular:

a.  The RO/AMC will obtain the 
Veteran's VA Vocational Rehabilitation 
folder and associate it with the claims 
folder for review; 
    
b.  The RO/AMC will request that the 
Veteran provide signed releases of 
information to enable the RO/AMC to 
obtain relevant employment records 
(i.e., pertaining to sick leave, 
medical examinations, intra-company 
transfers, etc.) from the Ring Power 
Company, the Caterpillar Company and 
the Veteran's current employer.  The 
RO/AMC will obtain these records or 
appropriate copies and associate them 
with the claims folder for review.  

2.  The RO/AMC, after waiting an 
appropriate time period for the Veteran to 
respond, shall schedule the Veteran for VA 
examination by a physician with the 
appropriate expertise.  The purpose of the 
examination is to determine the current 
severity of the Veteran's migraine 
headaches.  The following considerations 
will govern the examination:

a.  The claims folder, including all 
medical records and records obtained as 
a result of this remand, and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b.  After conducting any appropriate 
interviewing of the Veteran and any 
necessary clinical testing to ascertain 
whether there exists a objective basis 
for the Veteran's subjective reports of 
the severity of his headache disorder, 
the examiner will report the 
substantiated severity of the Veteran's 
migraine headache disorder, to include 
frequency; necessary medications and 
necessary periods of recuperation; 
likely impact upon economic 
adaptability and any other medical 
factors deemed relevant by the 
examiner.  

c.  If deemed appropriate by the 
examiner, the Veteran may be scheduled 
for further medical examinations.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  If 
the examiner is unable to render an 
opinion without resort to speculation, 
he or she should so state.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examinations and to cooperate in the 
development of the claim, to include 
providing the signed releases for 
necessary information as are detailed in 
paragraph 1, above.  The consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Following such development, the RO/AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on an 
opinion and/or examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes).  
If any such action does not resolve the 
claim, the RO/AMC shall issue the Veteran 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned to 
the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


